PER CURIAM.
Petitioner, Hugo John Rungo, seeks a belated appeal, alleging that at his sentencing hearing “he told his court-appointed attorney to pursue an appeal on his behalf,” but the court-appointed attorney failed to do so. We grant the petition. See Bouchette v. State, 711 So.2d 134 (Fla. 5th DCA, 1998); see also Denson v. State, 710 So.2d 144 (Fla. 5th DCA, 1998). Petitioner shall file a notice of appeal within thirty days.
PETITION GRANTED.
GRIFFIN, C.J., and THOMPSON and ANTOON, JJ., concur.